Citation Nr: 1714628	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a depressive disorder with mixed features, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to February 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for a dysthymic disorder.

In June 2015, the Board remanded the issue of service connection for an acquired psychiatric disability for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by providing a VA examination in May 2016 and readjudicating the claim in a November 2016 Supplemental Statement of the Case (SSOC).


FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's currently diagnosed depressive disorder is aggravated by his service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria to establish service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran is service-connected for bilateral hearing loss and tinnitus.

Additionally, the evidence of record reflects a current diagnosis of depressive disorder with mixed features, as shown in a January 2015 Disability Benefit Questionnaire (DBQ) completed by a private psychologist identified as H.H.G., PhD, HSSP (Health Service Provider of Psychology).

Furthermore, Dr. H.H.G. opined that the Veteran's bilateral hearing loss and tinnitus aggravates his depressive disorder.  In support of the opinion, she also referenced medical treatise articles which generally discussed mental health symptoms associated with other disabilities, including tinnitus.  Additionally, she noted that the Veteran's spouse had to provide assistance to the Veteran during the interview due to his hearing struggles and explained that it was difficult for him to participate in conversations due to his hearing difficulties, which in turn caused him to become irritable and withdrawn.  This was corroborated by the Veteran's friends and pastor, who submitted lay statements addressing his impaired hearing and the effects on his social well-being and mental health.  Moreover, the December 2011 VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work by having difficulty hearing in most situations and using an FM device in conjunction with his hearing aid in order to hear his wife.  As such, Dr. H.H.G. found that the Veteran struggled with permanent and debilitating bilateral hearing loss and tinnitus.  Accordingly, she stated that the Veteran's bilateral hearing loss and tinnitus continued to manifest as a depressive disorder.  Dr. H.H.G. then concluded that, based on interview and the claims file, the Veteran's bilateral hearing loss and tinnitus more likely than not aggravated his depressive disorder with mixed features.
The Board acknowledges that, in its prior remand, it was noted that Dr. H.H.G.'s opinion was not sufficiently clear to form the basis of a decision.  However, as pointed out in subsequent argument presented by the Veteran's attorney, Dr. H.H.G. ultimately concluded that the Veteran's "bilateral hearing loss and tinnitus are more likely than not aggravating his depressive disorder."  The Board finds this conclusion clear as to a causal relationship.  Additionally, Dr. H.H.G. rendered the opinion after having had the benefit of interviewing the Veteran and reviewing his claims file, specifically to include his VA treatment records from 2010, December 2011 and June 2013 VA audiological examination reports, and lay statements.  This opinion also cites to particular supportive evidence, both lay and medical.   For these reasons, the Board finds Dr. H.H.G.'s January 2015 medical opinion to be not only sufficiently clear, but highly probative.

The Board acknowledges the May 2016 VA examiner's opinion that the Veteran's psychiatric disorder was not caused or aggravated by the service-connected bilateral hearing loss or tinnitus.  However, the examiner failed to provide sufficient rationale in order to explain or support his opinion in any way.  In fact, he merely discussed the various psychiatric diagnoses and found that a schizoaffective disorder diagnosis was the correct diagnosis.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In light of the competent evidence of a current depressive disorder and the probative medical opinion relating such disability by way of aggravation to the Veteran's service-connected bilateral hearing loss and tinnitus, the Board finds that weight of the probative evidence supports the criteria to establish service connection for a depressive disorder et under 38 C.F.R. § 3.310.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is therefore granted.





ORDER

Entitlement to service connection for a depressive disorder with mixed features, to include as secondary to service-connected bilateral hearing loss and tinnitus, is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


